UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1857


JOHN B. KIMBLE,
                                             Plaintiff - Appellant,

          versus

GREENPOINT   MORTGAGE;   MORTGAGE   ELECTRONIC
REGISTRATION   SYSTEMS,   INCORPORATED;   JACK
GAUGHEN REAL ESTATE; FREDDIE MAC; PAUL GUNDER,
Manager/Broker in his individual capacity;
TINA LONG, in her individual capacity; TRACIE
HUDSON, in her individual capacity; DEBORAH
ROGERS, Appraiser, in her individual capacity;
STEPHEN M. RUFFO, in his individual capacity,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Andre M. Davis, District Judge. (CA-04-
1954-AMD)


Submitted:   April 8, 2005                 Decided:   April 26, 2005


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed in part, vacated in part, and remanded by unpublished per
curiam opinion.


John B. Kimble, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          John B. Kimble seeks to appeal the district court’s order

dismissing some Defendants in his civil action based upon the

Rooker-Feldman1 doctrine and res judicata and transferring the

remaining claims to the United States District Court for the Middle

District of Pennsylvania.2   We dismiss in part, vacate in part, and

remand.

          Kimble   challenges   the   district   court’s   decision   to

transfer some claims to a district court outside this circuit.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).         The transfer

order Kimble seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.     See In re Carefirst

of Md., Inc., 305 F.3d 253, 256, 262 (4th Cir. 2002).      Accordingly,

we dismiss this portion of the appeal for lack of jurisdiction.

          Kimble also asserts that the district court erred in

dismissing some Defendants pursuant to the Rooker-Feldman doctrine.



     1
      District of Columbia Court of Appeals v. Feldman, 460 U.S.
462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923).

     2
      Because Kimble has not challenged in his informal brief the
disposition of his claims based upon res judicata, he has waived
appellate review of that issue. 4th Cir. R. 34(b) (“The Court will
limit its review to the issues raised in the informal brief.”).

                                - 2 -
We agree.     After the district court issued its decision, the

Supreme Court held that the Rooker-Feldman doctrine does not

deprive a federal district court of subject matter jurisdiction

over a suit involving issues similar to those raised in pending

state court litigation.   Exxon Mobil Corp. v. Saudi Basic Indus.,

Corp., 125 S. Ct. 1517, 2005 WL 711586 (Mar. 30, 2005) (No. 03-

1696).   In light of Exxon Mobil Corp. and the fact that foreclosure

proceedings against Kimble are pending in the state courts of

Pennsylvania, we vacate this portion of the district court’s order

and remand for further proceedings.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                  DISMISSED IN PART, VACATED IN PART, AND REMANDED




                               - 3 -